Citation Nr: 9933527	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to an increased rating for degenerative 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for degenerative 
arthritis of the left wrist, currently evaluated as 10 
percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1993 and February 1994 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.  In the June 1993 rating decision, the RO 
denied the veteran's claim of entitlement to an increased 
rating for his service-connected "arthralgia of multiple 
joints with degenerative arthritis of the knees, wrist and 
cervical spine" (multiple joint arthralgia/arthritis), then 
evaluated as a single disability and rated as 40 percent 
disabling; in a March 1996 rating decision, the RO 
recharacterized the disability and assigned separate ratings 
as is reflected on the title page of this decision.  In the 
latter rating action, the RO denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran timely appealed these determinations to the Board.  

When this matter was previously before the Board in October 
1996, it was remanded for the RO's initial consideration of 
pertinent private medical evidence that had been received 
subsequent to the transfer of the claims folder to the Board; 
the evidence was not accompanied by a waiver of RO 
consideration.  As the requested adjudication has been 
completed and the denial of the claims has been continued, 
the case has been returned to the Board for further appellate 
consideration.


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for varying reasons, each of the 
claims must again be remanded, even though such action will, 
regrettably, further delay a decision in this appeal.

With respect to the veteran's claims for increased ratings 
for his service-connected orthopedic disabilities, the Board 
finds it necessary to discuss the history of the service-
connected disabilities.  In March 1946, the RO granted 
service connection for rheumatism of the right leg and 
assigned 20 percent evaluation.  Thereafter, in a March 1949 
rating action, the RO recharacterized the service-connected 
disability as "arthralgia, multiple joints, relieved by 
exercise," and reduced the evaluation to 10 percent, 
effective January 22, 1950.  In making this determination, 
the RO specifically noted the veteran's complaints of pain in 
his hips, knees and shoulders, which it found was relieved by 
exercise.  The characterization and evaluation of the 
service-connected disability remained static until a May 1989 
rating action, in which the RO recharacterized the disability 
as "arthralgia, multiple joints with degenerative arthritis, 
knees, wrists and cervical spine," and increased the 
evaluation to 30 percent, effective January 15, 1986, and 
thereafter to 40 percent, effective June 15, 1988.  Finally, 
in a March 1996 rating action, the RO recharacterized the 
veteran's service-connected disability arthralgia of multiple 
joints with degenerative arthritis of the knees, wrist and 
cervical spine assigned the following individual ratings:  
degenerative arthritis of the cervical spine, evaluated as 20 
percent disabling; degenerative arthritis of the right knee, 
evaluated as 10 percent disabling; degenerative arthritis of 
the left knee, evaluated as 10 percent disabling; and 
degenerative arthritis of the left wrist, evaluated as 10 
percent disabling.  The effective date for each of the 
separate evaluations was June 15, 1988.  

Unfortunately, the current record does not clearly establish 
the full nature and extent of the service-connected 
disability.  This is particularly significant because the 
veteran has complained of suffering from bilateral shoulder 
and low back pathology, and indeed, in a December 1994 rating 
decision, RO considered symptomatology attributable to these 
disabilities in denying his claim for an increased rating for 
multiple joint arthralgia/arthritis.  Moreover, at various 
points during the course of this appeal, the veteran referred 
to his bilateral shoulder and low back problems in support of 
his increased rating claim, as well as with respect to his 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities.  In 
addition, as noted above, in the May 1989 rating action, the 
RO included both wrists as part of his service-connected 
disability, indicating that service connection was 
established for a right wrist disability.  See Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  As such, a separate 
evaluation must be assigned for this disability.  See 
38 U.S.C.A. § 1159 (West 1991); 38 C.F.R. § 3.957 (1999).  In 
addition, as noted above, it is unclear whether his shoulder 
and low back disabilities are included in his service-
connected multiple joint arthralgia/arthritis.

Further, with respect to his claims for increased ratings for 
his right and left knee disabilities, the Board observes 
that, although such has not been observed on objective 
clinical demonstration, the veteran has repeatedly reported 
that he suffers from subluxation and instability in his 
knees.  As such, on remand, the RO should consider whether 
separate evaluations for arthritis and instability are 
warranted.  See VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 
(1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

In addition, the Board finds that a review of the record 
shows that significant pertinent medical evidence has not 
been with the claims folder.  In this regard, the Board notes 
that, in an August 1992 report, a VA physician from the VA 
Medical Center (VAMC) in Allen Park, Michigan, indicated that 
he was treating the veteran for polyarthralgia, and that, due 
to that disability, the veteran was unable to lift, walk any 
significant distance, or do fine movement work with his legs, 
hands or fingers.  The physician further stated that, due to 
his polyarthralgia and chronic obstructive pulmonary disease 
(COPD), the veteran was unable to work.  

In addition, in a December 1992 report, another VA physician 
from the same VA medical facility reported that the veteran 
had been hospitalized by VA to treat multiple medical 
problems from November 4 to November 30, 1992.  He added 
that, during the hospitalization, the veteran "demonstrated 
marked progression of an arthritic process largely in his 
knees (more pronounced in the left than right).  The 
arthritis is also noted in several of his large joints."  
Again, the extent of arthritis that should be service-
connected is unclear.  Moreover, the physician opined that 
the veteran's arthritis had "progressed" to the point where 
it had become the primary determinant of disability, 
"markedly limiting his mobility and overshadowing his other 
medical problems," which he noted were COPD, congestive 
heart failure (CHF) and peripheral vascular disease (PVD).  
Finally, he reported that the veteran was unable to work and 
that he should be considered permanently disabled.

Also of record is a July 1993 statement, in which the veteran 
reported that he had been treated by the VA physician who 
prepared the August 1992 report for approximately seven 
years, as well as for approximately three years by the VA 
physician who prepared the December 1992 report.  Further, 
the VA physician who prepared the August 1992 subsequently 
submitted a May 1994 report.  In this latter report, he 
indicated that the veteran continued to be treated at the 
rheumatology clinic at the Allen Park VAMC.  Significantly, 
he added that the veteran had been treated at that facility 
for many years for complaints of back pain that radiated to 
his legs.  The physician further stated that, due to these 
disabilities, the veteran was limited in his ability to walk 
and to "function normally."  In addition, he reported that 
the veteran suffered from intermittent bilateral shoulder 
pain and limitation of arm motion.  The physician's 
assessment was that the veteran had "disease of the spine" 
that "preclude[d] his ability to work.  The examiner 
explained that, as a result of the disability, the veteran 
was unable to lift anything heavier than three to four 
pounds, lift a lesser weight "repeatedly," "push 
anything," walk, or perform fine movements with his arms.  

The claims folder also contains two reports that were 
prepared by Dr. George B. Lorenzo, of the Visiting Physicians 
Association in Marysville, Michigan.  In the earlier report, 
dated in July 1996, Dr. Lorenzo indicated that he was 
treating the veteran for arthritis, which he characterized as 
disabling, as well as for COPD, CHF and PVD.  He stated that 
the veteran had "chronic excruciating pain due to his 
arthritis of his lower extremities, and especially in his 
knees, which limited his mobility.  Dr. Lorenzo added that 
his arthritis was the primary source of his disability, and 
that it "clearly overshadow[ed]" the veteran's other 
medical conditions.  In the latter report, dated in July 
1997, Dr. Lorenzo stated that the veteran's degenerative 
joint disease had markedly increased in severity during the 
preceding year, and especially in his knee joints.  He 
reported that, as a result, the veteran was unable to drive, 
which he said rendered him "housebound" because he required 
assistance to ambulate, even for short distances.  Dr. 
Lorenzo added that the arthritis in his fingers made it 
difficult for the veteran to write or to even sign his name.  
In sum, Dr. Lorenzo opined that the veteran's arthritis alone 
prevented him from gainful employment.  In offering this 
assessment, Dr. Lorenzo reiterated that that condition far 
overshadowed his other conditions, which he noted were his 
COPD, PVD and CHF, for which he was also treating the 
veteran.

In addition, during the December 1997 VA examination, the 
veteran complained of having pain and functional loss due to 
numerous joint problems.  However, the examiner diagnosed the 
veteran as only having degenerative arthritis of the knees, 
and thereafter essentially opined that his bilateral knee 
disability alone was not severe enough to render the veteran 
unemployable.  Unfortunately, in offering this opinion, the 
physician did not comment on either the veteran's other 
service-connected conditions or the VA or private medical 
evidence discussed above.

With specific regard to his claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities, the Board notes that, in October 
1997, the veteran filed a claim for service connection for 
COPD, CHF and PVD based on the basis that each of these 
disabilities was related to nicotine dependence that had its 
onset during service.  In support, he submitted an October 
1997 medical opinion from Dr. Lorenzo, in which he opined 
that the veteran suffered from nicotine dependence and that 
his COPD and CHF were related to that dependence.  He also 
stated that the veteran's PVD had worsened due to his 
nicotine dependence.  In a September 1998 rating action, the 
RO denied service connection for COPD and CHF, and the record 
reflects that he was notified of the determination the 
following month; however, to date, his claim for service 
connection for PVD has apparently not been adjudicated.  In 
this regard, the Board notes that the veteran's claims folder 
was received at the Board in February 1999, so it is unclear 
both whether the veteran has expressed timely disagreement 
with the September 1998 determination as well as whether his 
claim for service connection for PVD was subsequently 
adjudicated.  

In addition, in light of the veteran's contentions, if not 
already service-connected as part of multiple joint 
arthralgia/arthritis, the record raises a claim of 
entitlement to service connection for arthritis of any joint 
other than the knees, wrists and cervical spine, to 
specifically include his shoulders and his low back.  
Further, with respect to the apparently unadjudicated service 
connection claim for PVD, as well as the other joint claims, 
such fact would normally warrant referral of the raised 
claims to the RO.  Here, however, the Board notes that 
resolution of the service connection claims could impact upon 
the Board's consideration of the total rating issue.  Indeed, 
if service connection was granted for these conditions and a 
single or combined 100 schedular evaluation resulted, the 
total rating issue will be rendered moot.  See Green v. West, 
11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999).  Under these circumstances, the Board finds 
that the claims for service connection and the total rating 
claims are inextricably intertwined, and must be considered 
together; hence, a decision on the total rating issue would 
now be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

Further, with respect to each of his claims, much pertinent 
medical evidence has not been associated with the claims 
folder.  This includes outpatient treatment records from 
rheumatology clinic at the Allen Park, Michigan, VA Medical 
Center, dated subsequent to July 1992; the report of his 
November 1992 VA hospitalization (as well as any subsequent 
hospitalizations); as well as treatment records and reports 
prepared by Dr. Lorenzo or any other examiner at the Visiting 
Physicians Association in Marysville, Michigan.  Moreover, in 
a June 1998 statement, the veteran indicated that he was 
currently receiving treatment from the Visiting Physicians 
Association.  In this regard, the duty to assist requires VA 
to obtain those records before a determination of this appeal 
can be made.  38 U.S.C.A. § 5107(a) (West 1991); Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Littke v. Derwinski, 
1 Vet. App. 90 (1990).

The Board also finds that, after all outstanding treatment 
records are associated with the claims file, a 
contemporaneous and thorough VA examination (that takes into 
account the records of the veteran's prior medical history, 
and especially the medical evidence discussed above), is 
required to clarify the nature and extent of the veteran's 
service-connected disabilities.  See Fenderson v. West, 12 
Vet. App. 119, 127 (1999); Goss v. Brown, 9 Vet. App. 109, 
114 (1996).  In the report, the examiner should indicate 
whether the veteran has arthralgia or arthritis of any joint 
other than his cervical spine, knees and wrists, and if so, 
whether it is at least as likely as not that such 
disabilities are related either to service or to his service-
connected arthralgia/arthritis.  The physician should also 
include an opinion as to whether the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination of any 
affected joints, and the RO should consider these factors in 
adjudicating these claims.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
Moreover, in the report, the physician should indicate 
whether the veteran's knee disabilities are manifested by 
arthritis and/or instability.  Finally, with respect to his 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities, the 
duty to assist requires that the examination report include 
an opinion as to whether the veteran is unemployable as a 
result of his service-connected disabilities.  See Colayang 
v. West, 12 Vet. App. 524, 538 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).

Further, although it appears that the veteran suffers from 
significantly disabling nonservice-connected disabilities, 
i.e., COPD, CHF, as well as arthralgia/arthritis of joints 
other than for which service connection is currently in 
effect, the Board notes that the existence or extent of such 
disabilities is to be disregarded where the service-connected 
disabilities meet the percentage thresholds identified in the 
first part of 38 C.F.R. § 4.16(a) (1999); indeed, as noted 
above, the veteran's PVD and lumbar spine and shoulder 
disabilities may be related to his period of service or to 
his service-connected disabilities.  In this regard, the law 
provides that a veteran is entitled to service connection for 
a disease or injury incurred in or aggravated by service, 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999), or for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  38 C.F.R. § 3.310(a) also has been interpreted to 
permit service connection the degree of impairment resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disorder.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  As such, if not already service-connected, 
the RO must consider whether the veteran's service-connected 
athralgia/arthritis of multiple joints caused or aggravated 
his athralgia/arthritis of any other joint, to specifically 
include his lumbar spine and shoulders.

Finally, with respect to the veteran's pending claim for 
service connection for PVD as secondary to nicotine 
dependence, the Board observes that VA's General Counsel has 
concluded that, under certain circumstances, such as those 
presented in the instant case, service connection for disease 
or injury resulting in disability or death that was a direct 
result of tobacco use arising out of nicotine dependence that 
occurred during service may be established.  See VAOPGCPREC 
19-97, 62 Fed. Reg. 37954; VAOPGCPREC 2-93, 58 Fed. Reg. 
42746 (1993).  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Moreover, although recently enacted legislation prohibits 
service connection of a disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service, see 38 
U.S.C.A. § 1103 (West Supp. 1999), this statute applies only 
to claims filed after June 9, 1998; the veteran's claim was 
filed in October 1997.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the veteran's 
claim for service connection for PVD was received in October 
1997, in adjudicating this claim, the RO must consider the 
law as it existed prior to June 9, 1998.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records of Dr. 
George B. Lorenzo, or any other examiner 
from the Visiting Physicians Association 
in Marysville, Michigan; from the Allen 
Park, Michigan, VA Medical Center, and 
especially from the rheumatology clinic, 
dated subsequent to July 1992, and to 
specifically include the records and 
reports relating to the veteran's 
hospitalization at that facility from 
November 4 to November 30, 1992; as well 
as from any other facility or source 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing such records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After completion of the actions 
requested above, the RO should arrange 
for the veteran to undergo a VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected arthralgia/arthritis of 
multiple joints.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests and studies, including 
X-rays and range of motion studies, 
should be conducted, and all clinical 
findings should reported in detail.  The 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
cervical spine, left and right knees, 
left and right wrists, lumbar spine and 
shoulders, as well as any other joint 
that the examiner concludes may be 
related to either service or to one of 
his service-connected disabilities.  The 
physician also should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of motion loss.  

The physician must provide an assessment 
of the severity of the veteran's service-
connected orthopedic disabilities, to 
include comments as to the extent to 
which these disabilities impair the 
veteran's employability.  The examiner 
also should specifically offer an opinion 
as to whether, without regard to the 
veteran's age or the impact of 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's orthopedic disabilities (to 
include any that the examiner concludes 
are related to his period of service or 
to his service-connected disabilities, 
e.g. his lumbar spine and bilateral 
shoulder disabilities) render he unable 
to obtain or retain substantially gainful 
employment.  If the examiner is unable to 
provide any of the requested information 
with any degree of medical certainty, the 
examiner should clearly so state.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
service connection for PVD, and, if not 
already service-connected, for 
arthalgia/arthritis of any joint for 
which service connection is deemed not to 
already have been established.  If 
service connection is established for any 
of these disabilities, or if it is 
determined that service connection was 
already in effect for any disability 
other than degenerative arthritis of the 
cervical spine, knees and wrists, a 
disability evaluation should be assigned.  
Then, the RO should readjudicate his 
claims for increased ratings for his 
degenerative arthritis of his cervical 
spine, knees and wrists, and, if 
appropriate, for any other joints.  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, case law, and opinions of 
the VA General Counsel, specifically to 
include that which has been cited to in 
the body of this remand.  In adjudicating 
the increased rating claims for the 
veteran's orthopedic disabilities, the RO 
should take into consideration any 
functional loss due to pain, limited or 
excess movement, weakness, fatigability, 
and incoordination.  In addition, with 
respect to his right and left knee 
claims, the RO should consider whether 
separate evaluations for arthritis and 
instability are warranted.  Then, if it 
has not been rendered moot, (see Green v. 
West, 11 Vet. App. 472, 476 (1998), 
citing Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994) and VAOPGCPREC 6-99)), the 
RO should readjudicate the veteran's 
claim of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities.  The RO should provide 
adequate reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  If the benefits requested by the 
veteran continue to be denied, the RO 
must furnish to him and his 
representative a supplemental statement 
of the case and give them the appropriate 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.  The veteran and 
his representative are hereby reminded 
that Board review of any issue not 
currently in appellate status (to include 
the claims of entitlement to service 
connection for PVD and for 
arthralgia/arthritis of any joint other 
than his cervical spine, knees and 
wrists) may be obtained only if a timely 
notice of disagreement and, after 
issuance of a statement of the case, a 
timely substantive appeal, are filed.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
within the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


